DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the arguments filed on December 30, 2021.
 	
 	Claims 1-10 and 12-20 are pending.


Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. The Applicant argues, pages 6-9, Cho fails to disclose 1) evaluating an impact of execution of the management operation for a quality of service for a service provided by the device to be administered as a function of the item of information obtained and of the management operation to be executed, 2) determining a postponement of the execution of the management operation as a function of the item of information obtained, of said impact and of a management operation execution policy, defining an association between a state of user of the device to be administered, an operation and an impact and 3) a management operation execution policy that defines an association between a state of user of a device (before the execution of an operation starts), an operation and an impact.  The Examiner respectfully disagrees.
 	As to 1) Cho, paragraph 0069, describes stopping or pausing the start of a management operation (maintenance install) after evaluating if the management operation will disrupt the operation of a device.  Cho further describes, Figure 3 paragraphs 0047-0052, wherein the device is evaluated for an operation pattern and the maintenance execution time requirements are calculated and compared with the operation patterns to determine a schedule for a maintenance pattern that has a least impact on the device.  This all occurs before the management operation is deployed.
 	As to 2) Similarly as previously discussed in 1), postponement of the execution of the management operation is a function of determining the impact of how long it takes to execute the management operation to determine when said operation can be scheduled for execution with the least impact on the operation of the device.
 	As to 3) similarly as previously discussed in 1) and 2), Cho discloses determining the state of a device before the execution of an operation starts, to evaluate and schedule the maintenance operation at a time that least impacts the operation of the device, see figure 3, Paragraphs 0047-0052 and 0069-0070.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (U.S. PGPub. No. 2013/0086243).

 	As to Claims 1, 7, 9 and 12, Cho discloses an administration method of remote administration of a device (Electronic Devices 400, Figure 1) by an administration server (Device Management Apparatus 100, Figure 1), said method comprising the following acts performed by the device to be administered or by a distinct administration device: 
 	obtaining an item of information in respect of state of use of the device to be administered for which a management operation is to be executed (Power-on Request Signal. Step 620, Figure 6; Paragraph 0069); 
 	evaluating an impact of execution of the management operation for a quality of service for a service provided by the device to be administered as a function of the item of information obtained and of the management operation to be executed (The Power-On Request Signal is evaluated to determine if an interference will occur if powering on the device will cause interference with the maintenance disrupting a level of quality of service. Paragraphs 0047-0052 and 0069-0070); 
 	determining a postponement of the execution of the management operation as a function of the item of information obtained, of said impact and of a management operation execution policy, defining an association between a state of use of the device to be administered, an operation and an impact (Determination of the postponement of the maintenance occurs as a result of the interference of the Electronic Device being powered on and used. Paragraphs 0047-0052 and 0070); 
 	requesting the postponement of the execution of the management operation from the administration server (A request is sent to postpone maintenance. Paragraph 0047-0052 and 0071).

 	As to Claim 2, Cho further discloses in which the request for postponement of the execution of the management operation comprises a temporal item of information allowing the administration server to orchestrate the execution of the management operation (Temporal time patterns are used to orchestrate execution of the postponement of the maintenance. Paragraphs 0048-0052).


	As to Claim 3, Cho further discloses in which the postponement of the execution of the management operation is also determined as a function of a context associated with a user of the device to be administered (Context associated with the user, for example, includes considering the processing speed of the user device in order to determine postponement of execution. Paragraph 0051).

	As to Claims 4, 8 and 10, Cho further discloses in which the item of information in respect of state of use of the device to be administered is determined on the basis of information collected from the device to be administered (Power status, processing speed, driving pattern, etc, are collected from the user device. Paragraph 0051).

	As to Claim 5, Cho further discloses in which the collected information belong to the group consisting of information relating to a process currently executing on the device to be administered and information relating to the resources available on the device to be administered (Maintenance process executing on Electronic Device 400. Paragraphs 0068-0070).

	As to Claim 6, Cho further discloses in which the impact is evaluated as a function of a class of the management operation (The impact includes different classes of management operation including updating software during maintenance, reading/storing data to user devices and powering on/off devices, etc. Paragraphs 0048-0052).


	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.B.M./Examiner, Art Unit 2452  

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452